DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 32-35, 37, 83, 86, 93, 117, 130, and new claims 133-143) in the reply filed on 22 April 2021 is acknowledged.
The Office recognizes Applicant’s cancellation of all non-elected claims from Group I (claims 1-3, 6-7, 9, 12, 29) and Group III (claims 99 and 122). However, claim 85 (Group I) has not been cancelled and remains non-elected and pending.  For Examination purposes claim 85 will be treated as non-elected and therefore withdrawn.  Correction should be made in response to this action.

Claim Objections
Claim 142 is objected to because of the following informalities: Claim 142 ends with, “and” rather than a period. For purposes of examination, no further claim limitation is assumed.
Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 133 be found allowable, claim 134 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 32-35, 37, 83, 86, 93, 117, 130, and 133-140 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (WO 2015/134938), hereinafter Kamei, in view of Carney et al. (US 2007/0140911), hereinafter Carney .
In regards to claim 32, Kamei discloses an assay device for the detection and/or quantification of an analyte in a sample, said device comprising: 
a concentration component comprising a porous matrix (paragraphs [0018] and [0023]) configured to receive and/or contain an aqueous two-phase system (ATPS) (paragraph [0018]); 
a detection component (probe that comprises a detectable label; selected from the group consisting of a colorimetric label, a fluorescent label, an enzymatic label, a colorigenic label, a radioactive label, and combinations thereof) (paragraph [0022]) configured to detect and/or quantify an analyte (detecting the presence or absence of the target analyte) separated and/or concentrated by said concentration component (paragraph [0024]).
	However, Kamei is silent on a concentration component comprising a hydrogel.
	Carney discloses the analogous art of a method assaying an analyte (abstract) and providing a hydrogel in the method (paragraph [0011]). Carney teaches that 
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Kamei to include a concentration component comprising a hydrogel for the benefit of providing desirable swelling and wicking properties and substantial recovery of analytes of interest (Carney, abstract; paragraphs [0013] and [0023]).
	In regards to claim 33, modified Kamei-Carney discloses a device wherein said porous matrix is hydrated prior to contact with an ATPS (porous matrix is rehydrated with running buffers solution prior to passage of ATPS solutions) (paragraph [0023]; see claim 1).
	However, Kamei is silent on a concentration component comprising a hydrogel.
	Carney teaches that hydrogels provide desirable swelling and wicking properties (abstract; paragraph [0013]) and substantial recovery of analytes (paragraph [0023]).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Kamei to include a concentration component comprising a hydrogel for the benefit of providing desirable swelling and wicking properties and substantial recovery of analytes of interest (Carney, abstract; paragraphs [0013] and [0023]).
	In regards to claim 34, modified Kamei-Carney discloses a device wherein the porous matrix is dried and configured to hydrate on contact with an ATPS (ATPS solution applied to porous filter paper (matrix is substantially dry and is rehydrated)) (Kamei, paragraphs [0152], [0583]-[0585]).

	Carney teaches that hydrogels provide desirable swelling and wicking properties (abstract; paragraph [0013]) and substantial recovery of analytes (paragraph [0023]).
	Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Kamei to include a concentration component comprising a hydrogel for the benefit of providing desirable swelling and wicking properties and substantial recovery of analytes of interest (Carney, abstract; paragraphs [0013] and [0023]).
	In regards to claim 35, modified Kamei-Carney discloses a device wherein said device comprises a lateral flow assay (LFA) (Kamei, abstract; paragraph [0004]).
	In regards to claim 37, modified Kamei-Carney discloses a device wherein said device comprises a lateral-flow assay that comprises a porous matrix disposed in fluid communication with said hydrogel so that a fluid in said hydrogel can pass into said porous matrix (see the rejection of claim 1 and Fig. 1 of Kamei which shows a lateral flow assay that has a porous matrix).
	In regards to claim 83, modified Kamei-Carney discloses a device wherein said device is configured to perform a competitive assay (binding assay or competitive binding assay) (Kamei, paragraph [0054]).
	In regards to claim 86, modified Kamei-Carney discloses a method of detecting and/or quantifying an analyte, said method comprising: applying a sample comprising said analyte to a device of claim 32 (applying the sample to any one of the devices disclosed) (Kamei, paragraph [00240]) where, in the presence of said analyte, said detection component (detection zone) produces a signal (detectable signal) indicating the presence of said analyte (detecting a presence or absence of the target analyte) 
	In regards to claim 93, modified Kamei-Carney discloses a kit for the detection and/or quantification of an analyte, said kit comprising: a device of claim 32; and a collection device (collector) for collecting a sample (target analyte) (Kamei, abstract; paragraphs [0013] and [00148]).
	In regards to claim 117, Kamei discloses an assay device for the detection and/or quantification of an analyte in a sample, said device comprising a concentration component comprising a porous matrix (paragraphs [0018] and [0023]) configured to receive and/or contain an aqueous two-phase system (ATPS) (paragraph [0018]); a detection component (probe that comprises a detectable label; selected from the group consisting of a colorimetric label, a fluorescent label, an enzymatic label, a colorigenic label, a radioactive label, and combinations thereof) (paragraph [0022]) configured to detect and/or quantify an analyte (detecting the presence or absence of the target analyte) separated and/or concentrated by said concentration component (paragraph [0024]).
	However, Kamei is silent on a concentration component comprising a hydrogel.
	Carney discloses the analogous art of a method assaying an analyte (abstract) and providing a hydrogel in the method (paragraph [0011]). Carney teaches that hydrogels provide desirable swelling and wicking properties (abstract; paragraph [0013]) and substantial recovery of analytes (paragraph [0023]).

	In regards to claim 130, modified Kamei-Carney discloses a method of separating and/or concentrating an analyte (concentrating and extracting target analyte from interface of the ATPS) (Kamei, paragraph [0005]), said method comprising: applying a sample comprising said analyte to a system of claim 117 (applying the sample to any one of the devices disclosed) (Kamei, paragraph [00240]); permitting said ATPS to pass through the porous matrix thereby concentrating said analyte (concentrating the target analyte in the ATPS) (Kamei, paragraph [0017]) into a phase of said ATPS (the porous matrix is configured to and has porosity sufficient to allow the ATPS or components thereof to flow through the porous matrix) (Kamei, paragraph [0018]); disposing the ATPS phase or interface containing the analyte onto said detection component (concentrating and extracting target analyte from a single phase or interface of the ATPS with subsequent detection of the target analyte on the LFA) (Kamei, paragraphs [0005], [0031]); and detecting and/or quantifying said analyte (Kamei, paragraph [0005]).
	Carney discloses the analogous art of a method assaying an analyte (abstract) and providing a hydrogel in the method (paragraph [0011]). Carney teaches that hydrogels provide desirable swelling and wicking properties (abstract; paragraph [0013]) and substantial recovery of analytes (paragraph [0023]).

	In regards to claim 133, modified Kamei-Carney discloses a device wherein said analyte (target analyte) comprises a moiety selected from the group consisting of a protein, an antigen, a biomolecule, a sugar moiety, a lipid, a nucleic acid, a sterol, and combinations thereof (Kamei, paragraph [0011]).  
	In regards to claim 134, modified Kamei-Carney discloses a device wherein said analyte (target analyte) comprises a moiety selected from the group consisting of a protein, an antigen, a biomolecule, a sugar moiety, a lipid, a nucleic acid, a sterol, and combinations thereof (Kamei, paragraph [0011]).
	In regards to claim 135, modified Kamei-Carney discloses a method wherein said LFA is one in which a binding moiety captures said analyte and in which a detection probe binds to said captured analyte (the probe comprises a binding moiety, the probe is added to the sample and binds the target analyte) (Kamei, paragraph [00157]).
	In regards to claim 136, modified Kamei-Carney discloses a method wherein said analyte (target analyte) comprises a moiety selected from the group consisting of a protein, an antigen, a biomolecule, a sugar moiety, a lipid, a nucleic acid, a sterol, and combinations thereof (Kamei, paragraph [0011]).
	In regards to claim 137, modified Kamei-Carney discloses a method wherein said analyte (target analyte) comprises a microorganism selected from the group consisting 
	In regards to claim 138, modified Kamei-Carney discloses a method wherein said analyte comprises a biomarker (the protein is a biomarker) (Kamei, paragraph [0232]) for a microorganism (target analyte is derived from an organism) (Kamei, paragraph [0011]).
	In regards to claim 139, modified Kamei-Carney discloses a method wherein said analyte comprises a biomarker (the protein is a biomarker) (Kamei, paragraph [0232]) for a microorganism (target analyte is derived from an organism) (Kamei, paragraph [0011]) selected from the group consisting of a plant, an animal, a virus, a fungus, a protozoan, and a bacterium (Kamei, paragraph [0011]).
	In regards to claim 140, modified Kamei-Carney discloses a method wherein said target analyte comprises a biomarker for a disease condition (a biomarker of a disease or condition) (Kamei, paragraph [0232]), a biomarker for food safety (allergens in a food samples or contaminants) (Kamei, abstract; paragraph [0231]), or a biomarker for a bioterror agent (biowarfare agent) (paragraph [0238]).

Claims 141-142 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Alt et al. (US 2014/0038222), hereinafter Alt.
	In regards to claim 141, modified Kamei-Carney discloses a system wherein said system further comprises a smartphone (smart phone), wherein said smartphone comprises: a smartphone comprising a camera (smartphones are generally known to comprise a camera) (Kamei, paragraph [0459]).  

	Alt discloses the analogous art of a structure configured to retain optical diagnostic assay components in a manner that enables them to be combined with a conventional smartphone or mobile device (abstract). Alt teaches that an apparatus attachably and removably coupled with conventional mobile electronic devices enable compactness and portability, suitability for low-cost transport and use in environments where apparatuses for performing optical diagnostic assays are otherwise unavailable (paragraph [0012]). Alt discloses reader hardware (attachment) that is connected or integrated with the optical component and path of digital imaging systems of a mobile phone (compact portable optical assay apparatus) (paragraph [0014]) featuring a light source for directing light onto a sample (light source that illuminates said detection component) and an optical path for directing optical information from the sample to the image sensor (an optical path that transmits images of said detection component or regions thereof to said camera) so as to detect characteristics of the sample ascertained from the optical information (paragraph [0027]) and forms a detection system in communication with the mobile phone or mobile device for processing detector data of an assay (paragraphs [0074] and [0087]).
	Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Kamei-Carney to include a smartphone 
	In regards to claim 142, modified Kamei-Carney discloses a method comprising a smartphone (smart phone), wherein said smartphone comprises: a smartphone comprising a camera (smartphones are generally known to comprise a camera) (Kamei, paragraph [0459]).  
	However, modified Kamei-Carney is silent on a smartphone attachment and said attachment comprising: a region for receiving an assay detection component; a light source that illuminates said detection component when said detection component is present in said attachment; and an optical path that transmits images of said detection component or regions thereof to said camera.
	Alt discloses the analogous art of a structure configured to retain optical diagnostic assay components in a manner that enables them to be combined with a conventional smartphone or mobile device (abstract). Alt teaches that an apparatus attachably and removably coupled with conventional mobile electronic devices enable compactness and portability, suitability for low-cost transport and use in environments where apparatuses for performing optical diagnostic assays are otherwise unavailable (paragraph [0012]). Alt discloses reader hardware (attachment) that is connected or 
	Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Kamei-Carney to include a smartphone attachment comprising a region for receiving an assay detection component; a light source that illuminates said detection component when said detection component is present in said attachment; and an optical path that transmits images of said detection component or regions thereof to said camera for the benefit of enabling compactness and portability, suitability for low-cost transport and use in environments where apparatuses for performing optical diagnostic assays are otherwise unavailable (Alt, paragraph [0012]).
	
Claim 143 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei in view of Manuguerra et al. (US 2015/0099656), hereinafter Manuguerra.
	In regards to claim 143, modified Kamei-Carney discloses a method wherein said analyte (target analyte) comprises a microorganism selected from the group consisting 
	However, modified Kamei-Carney is silent on a method wherein said analyte comprise Zika virus or a component thereof.
	Manuguerra discloses the analogous art of kits and assay methods for the early detection of pathogens, precise identification of the etiologic agent, and improved disease surveillance (abstract). Manuguerra teaches that rapid detection and accurate identification of agents that cause epidemics enable early detection of outbreaks, precise identification of the etiologic agent, and improved disease surveillance (paragraph [0002]) and can lead to prognosis and treatment (paragraph [0003]). Manuguerra lists Zika virus as one particular virus of epidemiological interest (paragraphs [0038] and [0080], see claim 12).
	Therefore, it would have been obvious to one with ordinary skill in the art to further modify the disclosure of modified Kamei-Carney to include a method wherein said analyte comprises Zika virus or a component thereof for the benefit of rapid detection and accurate identification of agents that cause epidemics enable early detection of outbreaks, precise identification of the etiologic agent, and improved disease surveillance (Manuguerra, paragraph [0002]) and can lead to prognosis and treatment (Manuguerra, paragraph [0003]).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797   

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797